Citation Nr: 1215509	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-34 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cervicalgia.  

2.  Entitlement to service connection to right lower extremity sciatica.  

3.  Entitlement to service connection for left lower extremity sciatica.  

4.  Entitlement to service connection for a left ulnar disorder, including as secondary to service-connected left shoulder disability.  

5.  Entitlement to service connection for an acquired psychiatric disability, including as secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 1974 to December 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a April 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for the residuals of a left shoulder injury, a lumbar spine disability, headaches, right and left lower extremity sciatica, a left ulnar nerve disorder, a cervical spine disability, and an acquired psychiatric disorder.  

In January 2010, a travel board hearing was held before the undersigned in Nashville, Tennessee.  A transcript of the hearing is associated with the Veteran's claims file.

The issues were remanded by the Board in February 2010 for additional medical examination.  After the examination was performed, service connection was granted for left shoulder bursitis, degenerative disc disease of the lumbar spine, and headaches; therefore, these issues have been fully granted are no longer on appeal.

The issues of service connection for right and left lower extremity sciatica, a left ulnar nerve disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran was in involved in a motor vehicle accident while on active duty that included a neck injury.  

2.  The Veteran experience chronic symptoms of neck disorder in service and continuous symptoms since service.

3. The current cervicalgia is related to injuries sustained in the motor vehicle accident during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for cervicalgia is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Inasmuch as the benefit sought is being granted regarding the issue of service connection for cervicalgia, there is no reason to belabor the impact of the VCAA on the matter.  


Service Connection for Cervicalgia

The Veteran is claiming service connection for the residuals of a cervical spine injury that he states that he sustained during service.  He contends that he injured his neck in service during the same motor vehicle accident that injured his shoulder, for which service connection has been granted.  He and his wife testified to chronic symptoms of a neck disorder in service after the accident, as well as continuous symptoms of a neck disorder after service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for certain chronic diseases, to include degenerative joint disease, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report a neck injury and the symptoms and impairments associated with a neck disorder, including neck pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's cervical spine because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

After a review of all the evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran sustained a neck injury in service, had chronic symptoms of neck pain in service, and had continuous symptoms of neck pain after service separation.  The evidence weighing against the claim includes the specific complaints and findings of other joints or injuries at the time of the in-service truck accident that do not include any complaints of neck pain or other cervical spine complaints or findings, including no complaints or findings at the service separation examination.  

The evidence weighing in favor of the claim includes that, at the January 2010 Board hearing before the undersigned, the Veteran and his spouse testified regarding the incurrence of an in-service injury, when the truck that he was driving hit a tree stump, throwing him from the truck and dislocating his left shoulder, and that he had neck pain since that incident in service.  The Board finds that this testimony of being involved in a motor vehicle accident while he was in service that included injury to the neck or cervical spine is consistent with the nature of the in-service injury.  The in-service accident provided the basis for service connection of a left shoulder disorder, degenerative disc disease of the lumbar spine, and headaches.  The fact that the trauma from the truck accident was sufficient to cause other disabilities, including headaches and a shoulder disability in close proximity to the neck, and a back disability, is strongly suggestive of the nature of the traumatic impact that would be sufficient to also cause a neck injury with residual neck symptom of pain.  

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran has a disability for VA disability compensation purposes.  The diagnosis indicated on VA examination during this claim is cervicalgia.  Cervicalgia essentially means simply "neck pain."  Pain itself is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)(aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  However, with regard to the question of whether the Veteran has disabling functional limitations, the record shows that, in addition to neck pain, there is significant decreased range of motion of the cervical spine.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Plate V.  Resolving reasonable doubt on the question of current disability, the Board finds that the Veteran's cervicalgia, that is, the pain accompanied by limitation of motion of the cervical spine, is a disability for VA compensation purposes.  

The Board next finds that the evidence is at least in relative equipoise on the question of whether the current cervicalgia is related to injuries sustained in the motor vehicle accident during service.  At a VA examination in May 2010, the Veteran reported a history of pain in the neck area since the motor vehicle accident during service.  Active range of motion was forward flexion from 0 to 25 degrees, backward extension from 0 to 20 degrees, left lateral flexion from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, right lateral rotation from 0 to 80 degrees, and left lateral rotation from 0 to 80 degrees.  Imaging studies of the cervical spine were normal.  The diagnosis was cervicalgia.  The VA examiner opined that it was at least as likely as not that the cervicalgia was the result of the motor vehicle accident in which the Veteran was involved while he was on active duty.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current cervicalgia is related in the in-service injury, and that service connection for cervicalgia is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for cervicalgia is granted.  


REMAND

The remaining issues on appeal involve the Veteran's claims for service connection for pain radiating down each of the legs and into the left arm.  These have been claimed as left and right lower extremity sciatica and left ulnar nerve pain.  

The Board finds that further VA examination is needed to assist in resolving the questions of current disabilities of the lower extremities and left ulnar nerve.  The Veteran's claim for compensation benefits was received by VA in 2006.  Records of private treatment document left arm pain in 2008, VA outpatient treatment records document reflex sympathetic dystrophy of each lower extremity from 2005 to 2007, and in a statement dated in October 2007, the Veteran's co-worker related that the Veteran had complaints of numbness in both legs and the left arm.  This evidence is suggestive of disability of the lower extremities and left ulnar nerve.  

On examination by VA in May 2010, there were no specific findings relating to nerve pain in either lower extremity or to left ulnar nerve pain.  For this reason, no opinion regarding the etiology of any nerve disorder in the lower extremities or left arm was made at that time; however, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Considering the other evidence of record suggesting disability, the Board finds that further medical assessment and opinion is needed on this question, as well as the question of whether any diagnosed disabilities are related to (caused or aggravated by) any of the service-connected disabilities.  See 38 C.F.R. § 3.310 (2011).

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran's private psychologist indicated in an April 2005 evaluation that the Veteran was experiencing significant clinical depression that was reactive to his chronic pain condition.  The private psychologist did not specify the precise pain that may be related to the depression, but it is noted that since that time service connection has been established for headaches, degenerative disc disease of the low back, left shoulder disability, and cervicalgia.  The Veteran has not been afforded a psychiatric examination by VA.  The Board finds that the low threshold for the scheduling of such an examination has been met.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (setting forth the criteria when a veteran should be afforded a VA examination or medical opinion).    

Accordingly, the issues of service connection for nerve disability of the left and right lower extremities, left arm, and an acquired psychiatric disorder are REMANDED for the following actions:

1.  The RO should arrange for the Veteran to undergo a VA examination to ascertain the current nature and extent of any nerve disability of the lower extremities and left arm.  The VA examiner should be requested to render current diagnoses of the lower extremities and left are, including to specifically comment on the diagnoses of reflex sympathetic dystrophy and left arm disability that are found in the record.  The relevant documents in the claims folder should be made available for review in connection with this examination.  


The VA examiner should then be requested to render the following opinions:  

Is it at least as likely as not (probability 50 percent of more) that any nerve disability of the lower extremities or left arm is related to the in-service service injury?   

Is it at least as likely as not (probability 50 percent of more) that any nerve disability of the lower extremities or left arm is caused or aggravated (permanently worsened in severity) by a service-connected disability?  The Veteran's service-connected disabilities are left shoulder bursitis (residual to left shoulder dislocation injury), lumbar spine degenerative disc disease (residual to lumbar spine injury), migrainous type headaches, and cervicalgia.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The examiner should provide a rationale for all conclusions reached.  

2.  The RO should arrange for the Veteran to undergo a VA mental disorders examination to ascertain the nature and etiology of any acquired psychiatric disorder.  

The VA examiner should then be requested to render the following opinion:  Is it at least as likely as not (probability 50 percent of more) that any current psychiatric disorder is caused or aggravated (permanently worsened in severity) by a service-connected disability?  The Veteran's service-connected disabilities are left shoulder bursitis (residual to left shoulder dislocation injury), lumbar spine degenerative disc disease (residual to lumbar spine injury), migrainous type headaches, and cervicalgia.
 
2.  Thereafter, the RO should readjudicate the issues of service connection for nerve disability of the left and right lower extremities, left arm, and an acquired psychiatric disorder.  If any of the determinations remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


